DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Notice of Allowance is responsive to communications filed on April 25, 2022, in which Applicant amended claims 1, 3, 4, 7-9, 11, 12, 15, 16 and 18, and cancelled claims 6 and 14.
Claims 1-5, 7-13 and 15-18 are allowed as per examiner's amendment below.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

In the Claims:
	Claims 7, 15 and 18 have been amended:

7. (Currently Amended)    The method of claim 1, wherein the at least one semantic attribute of the backend document is derived from one or more of [[the]] at least one syntactic attribute.

15. (Currently Amended)    The enterprise system of claim 9, wherein the at least one semantic attribute of the backend document is derived from one or more of [[the]] at least one syntactic attribute.

18. (Currently Amended)    
(last line) -- forward the backend application to a [[the]] server device. --

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The prior art of record does not teach or suggest, either solely, or in combination, a method of generating a backend application for execution by a server device as recited by independent claim 1. In particular, the prior art of record does not teach or suggest, either solely, or in combination, receiving ontology information that includes, among other elements, semantic rules wherein "the semantic rules attached to any type of the list of types, each semantic rule of the semantic rules expressed as an evaluation function, each semantic rule identifying bidirectional dependencies between a semantic attribute value and data of at least one of the same type and a different type of the list of types, the evaluation function, referencing at least one of other semantic attributes, the attributes defined by the enterprise domain, relationships, changes in the attributes defined by the enterprise domain, and changes in the relationships, configured to propagate to dependent semantic attributes;" when considered in combination with the remaining limitations of claim 1.
Independent claims 9 and 18 recite analogous limitations and, therefore, are allowed for the same reasons given above. In light of these reasons, all pending claims are allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20030145308 A1 - "Method And System For Creating Programs Using Code Having Coupled Syntactic And Semantic Relationships". See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192